Ellerin, J. (dissenting).
I would affirm the suppression court’s holding that the police officer’s request to see defendant’s license was not permitted under these circumstances and therefore warranted suppression of the evidence.
While the fact pattern of this case might lend itself to Justice Tom’s interpretation of a level III encounter under People v De Bour (40 NY2d 210 [1976]), in my view, more significantly, it does not justify even a level I request for information.
A New York City traffic rule, which makes it otherwise unlawful to park within 15 feet of a fire hydrant, expressly provides that
“during the period from sunrise to sunset if standing is not otherwise prohibited, the operator of a passenger car may stand the vehicle alongside a fire hydrant provided that the operator remains in the operator’s seat ready for immediate operation of the vehicle at all times and starts the motor of the car on hearing the approach of fire apparatus, and provided further, that the operator shall immediately remove the car from alongside the fire hydrant when instructed to do so by any member of the police, fire, or other municipal department acting in his/ her official capacity” (34 RCNY 4-08 [e] [2]).
In the instant case, a police officer observed a man in the driver’s seat of a car parked near a fire hydrant. According to his testimony at the suppression hearing, Officer Bombolino intended to instruct defendant to move away from the hydrant, as the above traffic rule provides. But, after blocking the vehicle, the officer’s first act upon approaching defendant’s car was to ask to see defendant’s driver’s license. While the majority suggests that requests for driver’s licenses are so common that motorists do not view them as undue encroachments on their privacy interests, most motorists would wonder what traffic infraction they had committed to warrant being asked to pro*53duce their driver’s license. Most motorists assume that a request for a license is the consequence of a traffic infraction because they know that in the United States there are laws meant to protect individuals against arbitrary police conduct.
The majority’s reliance on Vehicle and Traffic Law § 401 (4) in this regard is misplaced. Vehicle and Traffic Law § 401 (4) does not address the circumstances in which a police officer is permitted to request a license. It does not authorize a police officer, in enforcing the Vehicle and Traffic Law, to disregard state common law that addresses those circumstances—state common law that, as demonstrated below, the majority has distorted beyond all recognition. As this Court has warned, a court that “in its zeal to see the guilty punished” validates an inadequately grounded police search by what it produces “will end up by sanctioning the erosion of fundamental constitutional guarantees, the predominant and absolutely essential purpose of which is to shield innocent individuals from the arbitrary assertion of the State’s formidable power” (People v Elam, 179 AD2d 229, 234 [1992, Murphy, P.J.], appeal dismissed 80 NY2d 958 [1992]).
The propriety of police-civilian encounters in this state is assessed according to the guidelines set forth by the Court of Appeals nearly 30 years ago in People v De Bour (40 NY2d 210 [1976]), a decision that “reflected [the Court’s] judgment that encounters that fall short of Fourth Amendment seizures still implicate the privacy interests of all citizens and that the spirit underlying those words required the adoption of a State common-law method to protect the individual from arbitrary or intimidating police conduct” (People v Hollman, 79 NY2d 181, 195 [1992]). To that end, De Bour requires that police action be justified by a sufficient factual predicate at every stage of a police-civilian encounter, including level I, the preliminary informational stage, even when the action falls below the level of a seizure.
At the preliminary informational stage, that predicate is “some articulable reason” for the request (40 NY2d at 213), something “sufficient to arouse the officers’ interest” (at 220). The propriety of even a request for identification depends upon the police officer’s acting “with the requisite level of suspicion” (Hollman, 79 NY2d 181, 190 [1992], citing De Bour, supra). “In determining the legality of an encounter under De Bour and Hollman, it has been crucial whether a nexus to conduct existed, that is, whether the police were aware of or observed conduct which provided a particularized reason to request information” *54(People v McIntosh, 96 NY2d 521, 526-527 [2001]). Thus, it is the law in this state that a police officer may not intrude upon the privacy of a citizen, even at the preliminary informational stage of an encounter, without an articulable suspicion based on knowledge or observation.
When Officer Bombolino observed defendant at the wheel of a car standing alongside a hydrant, he did not observe any traffic violation. Indeed, the relevant traffic rule expressly provides that, unless otherwise prohibited, “the operator of a passenger car may stand the vehicle alongside a fire hydrant provided that the operator remains in the operator’s seat ready for immediate operation of the vehicle at all times” (emphasis added). Nor did the officer have reason to suspect that defendant’s driver’s license had been suspended. Therefore, he was not justified in asking to see defendant’s license (De Bour, supra; see also People v Williams, 79 AD2d 147, 150 [1981] [a license and registration check “is permissible only when an officer reasonably suspects that a violation of the Vehicle and Traffic Law has occurred or when it is conducted pursuant to nonarbitrary, nondiscriminatory, uniform procedures for detecting violations”]).
Nevertheless, the majority holds today that De Bour permits a police officer to approach a car parked near a hydrant and immediately ask to see the driver’s license of the individual seated at the wheel, even though no factual predicate exists to justify the request. Notwithstanding the directive of the traffic rule, the majority purports to find support for the proposition that a car’s presence beside a hydrant, without more, constitutes the requisite “objective credible reason” for a level I inquiry (De Bour, 40 NY2d at 223) in People v Gonzalez (115 AD2d 73 [1986], affd 68 NY2d 950 [1986]). But in Gonzalez, where the person in the driver’s seat, after being requested to move the vehicle, indicated an inability to do so, the issue of whether there was a traffic infraction was not controverted. Significantly, in the instant case, all concede that there was no traffic infraction. “Of course,” the majority says, “we do not suggest that a level I inquiry is warranted by the observation of any activity that, while apparently innocent on the surface, might theoretically involve illegality.” Instead, the majority announces that this is a “special circumstance” that “create[s]” an objective credible reason justifying the officer’s request for information. A car’s blocking a hydrant is exceptional in that, “for obvious reasons of public safety, stopping one’s car beside a hydrant invites the attention of law enforcement,” and inviting police *55attention so “attenuates [one’s] privacy interest” as to justify a level I intrusion.
Apart from whether a holding of this Court that is in direct conflict with prior holdings of the Court of Appeals is good law, the reasoning by which the majority arrives at this holding is flawed. To the extent that a person who stops his or her car beside a hydrant may be asked by a police officer to move the car away from the hydrant, that person may be said to be “inviting police attention.” But “inviting” an instruction to move one’s car away from a hydrant is a far cry from asking to be detained for a perusal of one’s driver’s license. Moreover, the traffic rule that expressly permits a person to stop a car beside a hydrant does not provide for the person to be subject to a higher level of police attention than an instruction to move the car. As the majority itself recognizes, police attention to a person parked near a hydrant is motivated by public safety concerns. Equally, it must be limited by public safety concerns.* “[Constitutional rights to privacy and freedom from unreasonable searches and seizures must [not] be abandoned to accommodate the public service aspect of the police function” (De Bour, 40 NY2d at 218). While the officer may instruct the person to move the car away from the hydrant, in accordance with the traffic rule, he or she may not intrude on the person’s privacy, even to the minimal extent of approaching to request information, absent an “objectively credible belief’ that the person may not be licensed to drive (id. at 223). Unless the officer is “aware of or observed conduct which provided a particularized reason to request information” (McIntosh, supra at 527), the officer is not permitted to ask for the person’s driver’s license.
The majority contends that it is a matter of common sense that “a police officer, before directing a person to operate a car not already in motion, should ascertain that the person in the car holds a driver’s license.” This, of course, engrafts a requirement not included in the traffic rule itself. In support of this contention, the majority cites Persaud v City of New York (267 AD2d 220 [1999]). Persaud stands for the proposition that in directing a person sitting in the passenger seat to move a car, *56without inquiring as to whether the person is licensed to drive, a police officer may be acting negligently, for which the officer and the city may be liable (at 221). It does not address the situation in which there is a person at the wheel of the car the officer wants moved. It holds only that failing to inquire as to whether the person in the passenger seat is licensed before directing that the car be moved may constitute negligence.
It is neither a matter of common sense nor reasonable that every time an officer intends to instruct an individual seated at the wheel of a car parked lawfully near a hydrant he should ascertain first that the individual holds a driver’s license. In any event, it is pure speculation on the majority’s part that Officer Bombolino was motivated by a sense of responsibility in deciding how to proceed in having the car moved. In fact, Bombolino testified that he approached the car intending to instruct defendant to move away from the hydrant; he did not provide any explanation whatsoever for why he instead immediately asked for defendant’s license.
Contrary to the majority’s contention, it is a matter of common sense, rooted in the determination to “safeguard the privacy and security of each and every person against all arbitrary intrusions by government” embodied in this State’s common law (Hollman, 79 NY2d at 195, quoting De Bour, 40 NY2d at 217), that a police officer should presume that an individual seated at the wheel of a car parked alongside a hydrant, without more, holds a driver’s license, until he has some articulable reason to suspect that the individual may not be properly licensed to drive the car. Absent such reason, as was here the case at the time Officer Bombolino initially approached defendant, the police officer may not, without more, demand the driver’s license of a person seated at the wheel of a car stopped near a hydrant, because that demand is an arbitrary intrusion on the person’s privacy, i.e., an intrusion that is not grounded in an objectively credible belief that the person should not be permitted to proceed on his way unimpeded. Here, the traffic rule provided the appropriate action for the officer, i.e., to instruct defendant to move the car away from the hydrant (34 RCNY 4-08 [e] [2]). The greater intrusion on defendant’s liberty—the officer’s request to see defendant’s license—was not justified, and the fruits of the search that followed were properly suppressed.
*57Sullivan and Nardelli, JJ., concur with Friedman, J.; Tom, J.E, and Ellerin, J., dissent in separate opinions.
Order, Supreme Court, New York County, entered on or about September 17, 2001, reversed, on the law and the facts, defendant’s motion to suppress certain physical evidence denied, the indictment reinstated, and the matter remanded for further proceedings.

 In this regard, the majority’s contention that Officer Bombolino was justified in making a level I inquiry in the performance of his public service function is nothing short of baffling. The cited decisions—Hollman, in which the Court of Appeals stated unequivocally that “[the] public service approach for information is not the focus of De Bour” (79 NY2d at 189), and Matter of Antoine W. (79 NY2d 888 [1992]), which does not address the public service role of the police—simply do not support this contention.